Citation Nr: 1760708	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-46 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a wound, left arm (left arm disability).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1955 to April 1958, with service in the United States Army Europe (USAEUR).

This matter comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left arm disability.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim on appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA treatment records show complaints of pain and swelling of the left arm.  Further, a March 2014 VA treatment record contains an X-ray report which shows a metallic foreign body in the soft tissues of the left anterior distal radius.  On his December 2015 substantive appeal form, the Veteran indicated that his left arm injury is due to an injury that occurred while he and another person were working on a truck, and the person hit a piece of metal that broke off and hit the Veteran in the arm.  The Veteran should be afforded a VA examination to determine whether he has any residuals of from the piece of metal in the left arm that reportedly occurred as a result of the in-service injury.  

The Board notes that the Veteran's service treatment records are unavailable for review.  Although the RO sent the Veteran a January 2013 letter with a Request for Information Needed To Reconstruct Medical Data (NA Form 13055), this correspondence pertains to different issues; not the issue currently on appeal.  As such, the Veteran should be sent the NA Form 13055 for his claim for service connection for a left arm disability.  

Additionally, the Veteran's DD-214 indicates that he "last served overseas in USAREUR." and his last duty assignment was D Battery, 2nd Field Artillery Battalion.  However, the Veteran's personnel records have not been associated with the record.  Upon remand, the RO should attempt to obtain these records. 

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated, pertinent, VA treatment records.

2.  Request all service records, to include military personnel records.  The request should be made to all official sources, to include the United States Army Europe (USAREUR) Historian.  If the RO cannot locate the records discussed in this directive, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Upon completion of directives #1 and #2, if STRs remain unavailable for review, then send the Veteran a NA Form 13055.

4.  Upon completion of directives #1 through #3, schedule the Veteran for a VA examination to determine the etiology of any residuals of a left arm wound.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.
In providing this opinion, the examiner should discuss the March 2014 VA treatment record containing an X-ray report showing ametallic foreign body in the soft tissues of the left anterior distal radius.

Upon examination of the record and the Veteran, with consideration of the Veteran's statements, the examiner should identify any residuals from the piece of metal that broke off and hit the the Veteran in the left arm in service, as described by the Veteran.  Thereafter, the examiner is to provide an opinion to the following:

Is it at least as likely as not that residuals of a left arm  wound were incurred in, caused by, or otherwise related to, the Veteran's military service?

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




